United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIEL COMMAND, Tobyhanna, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Edwin A. Abrahamsen, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0888
Issued: September 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 5, 2015 appellant, through counsel, filed a timely appeal from a January 28,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a recurrence of disability commencing
July 4, 2011 due to his accepted July 13, 2009 work injury.
FACTUAL HISTORY
This case has previously been before the Board.3 On June 4, 2013 appellant, through
counsel, filed for review of a May 16, 2013 OWCP informational letter. By order dated
September 3, 2013, the Board dismissed appellant’s appeal finding that there was no final
adverse decision issued by OWCP on May 16, 2013. The facts set forth in the prior order are
incorporated herein by reference.
On April 7, 2011 appellant, then a 28-year-old equipment cleaner, filed a traumatic injury
claim (Form CA-1) alleging that on July 13, 2009 he sustained back pain and several bulging
discs. He reported that he was moving an air conditioning (AC) unit on its side while tilted, and
turned to grab sandpaper when the unit moved causing him pain in his neck, right shoulder, and
spine. Appellant first sought treatment and notified his supervisor on the date of injury. His
supervisor noted on the claim form that appellant was currently claiming several bulging discs
despite having been treated at the health clinic on the date of injury and released with no
restrictions or further treatment.
By decision dated May 20, 2011, OWCP accepted the claim for cervical radiculitis and
lumbosacral radiculitis.4
In a May 24, 2011 narrative statement, appellant informed OWCP that he was in a prior
motor vehicle accident and sustained injury to his left wrist, left knee, and back resulting in a
minimal bulge at L4-5. He submitted medical and physical therapy reports dated June 21, 2005
through October 17, 2008 documenting his treatment. In an October 27, 2005 medical report,
Dr. Brent L. Millet, Board-certified in physical medicine and rehabilitation, reported that
appellant sustained an injury on June 14, 2005 when he was riding in a trailer and fell out. A
May 30, 2006 report indicated that appellant complained of pain just over the mid lumbar spine.
Dr. Millet provided findings on physical examination and review of diagnostic testing. He noted
that an August 2005 magnetic resonance imaging (MRI) scan revealed minimal annular bulge at
the L4-5 level. Dr. Millet diagnosed chronic axial lumbar spine pain following significant
trauma and normal appearing x-rays of the lumbar spine.
Review of the record reflects that appellant was a temporary employee at the time of his
July 13, 2009 injury. He did not stop work following the employment injury but worked in a

3

Docket No. 13-1532 (issued September 3, 2013).

4

The Board notes that on April 26, 2011, appellant filed a claim for anxiety secondary to sexual harassment at
work, File No. xxxxxx109. By decision dated October 20, 2011, OWCP accepted the claim for generalized anxiety
disorder. No work modifications were based on this injury. Appellant continued treatment with psychiatrist
Dr. Matthew Berger for this injury. The record before the Board contains no other information pertaining to this
claim.

2

light-duty capacity. In a July 4, 2011 notification of personnel action, appellant was terminated
by the employing establishment after his appointment expired.
Beginning April 11, 2011, appellant sought treatment with Dr. Vithal D. Dhaduk, a
neurologist. Dr. Dhaduk reported that appellant initially injured his back in 2003 and was doing
reasonably well, but was lifting heavy sand blasting equipment weighing almost 280 pounds at
work on July 13, 2009, resulting in severe neck and lower back pain. Appellant also complained
of continued neck and lower back pain which radiated to his upper and lower extremities on
October 29, 2010 while lifting air conditioners at work. Dr. Dhaduk reported that a March 22,
2011 MRI scan of the cervical spine revealed minimally bulging disc at C4-5 and C5-6 level. A
lumbosacral spine MRI scan showed mild bulging disc at the L5-S1 level. Dr. Dhaduk
diagnosed progressive spondylosis of the cervical spine with bulging disc, progressive cervical
radiculopathy with paraspinal muscle spasms with no herniation of the disc, progressive severe
lumbar radiculopathy with paraspinal muscle spasms with no herniation of the disc, and bulging
disc at L4-5 level with neural foramina narrowing. He opined that these conditions were related
to the work injury on July 13, 2009 and October 29, 2010. Dr. Dhaduk recommended physical
therapy, encouraged appellant to keep up with activities and exercise, and recommended that he
continue his work. No work restrictions were provided.
In an April 15, 2011 electromyography (EMG) and nerve conduction velocity (NCV)
study, Dr. Dhaduk reported electrophysiologic evidence of mild and acute chronic radiculopathy
bilaterally at C5-6, mild acute and chronic radiculopathy bilaterally at L5-S1, and no evidence of
a peripheral neuropathy.
In an April 26, 2011 prescription note, Dr. Eugene Daniel Harasym, appellant’s family
physician, noted “light duty only.” No accompanying report was provided.
On April 27, 2011 appellant began treatment with Dr. Sheryl Oleski, an osteopath.
Dr. Oleski diagnosed cervical and lumbar strain due to a 2009 work-related injury. She
recommended continued physical therapy. No work restrictions were provided. In a May 2,
2011 note, Dr. Oleski excused appellant from work on that date due to increased pain. In a
July 6, 2011 report, she diagnosed cervical and lumbar strain. Dr. Oleski recommended that
appellant continue his course of physical therapy and provided new medication due to
complaints of continued pain.
By letter dated July 20, 2011, counsel reported that appellant’s contract with the
Tobyhanna Army Depot was recently not renewed. As such, appellant was no longer receiving
light-duty work. Counsel noted that appellant should be entitled to wage-loss compensation
benefits as he remained on restricted duty due to his July 13, 2009 work injury.
By letter dated February 11, 2013, OWCP informed appellant that the evidence of record
was insufficient to support his claim for compensation. Appellant was provided 30 days to
provide additional detail pertaining to his work status and medical evidence in support of
disability.
On March 7, 2013 the employing establishment reported that appellant was terminated
due to expiration of his term appointment on July 4, 2011. Appellant was in an active pay status,

3

working eight hours per day from the date of injury (July 13, 2009) through his termination date
(July 4, 2011). The employing establishment noted that he did not stop work on the date of
injury and even worked overtime and once on a holiday.
In an October 21, 2013 medical report, Dr. Dhaduk reported that appellant complained of
continued back pain related to his work injury. He diagnosed work-related injury on July 13,
2009 and October 29, 2010 resulting in progressive spondylosis of the cervical spine with
bulging disc, progressive cervical radiculitis with paraspinal muscle spasms, progressive severe
lumbosacral radiculitis with paraspinal muscle spasms, bulging disc at L4-5 level with neural
foramina narrowing, and post-traumatic vascular headaches. Dr. Dhaduk recommended lightduty work if appellant could find it.
On November 29, 2013 appellant filed claims for compensation (Forms CA-7) for leave
without pay beginning July 4, 2011 and continuing.
In a December 2, 2013 medical report, Dr. Oleski provided findings on physical
examination and diagnosed chronic cervical lumbar and thoracic sprain and suspected
myofascial syndrome.
In a December 11, 2013 e-mail correspondence, Andrew Mounkes, a Department of the
Army Injury Compensation Specialist, noted that appellant’s last medical report of record dated
May 4, 2011 indicated that appellant could continue working in a light-duty capacity with
restrictions lasting approximately one month. No other medical reports existed restoring him to
duty or continuing with light duty until his separation on July 4, 2011.
By letter dated December 24, 2013, the employing establishment reported that the most
recent documentation related to appellant’s claim dated May 4, 2011 indicated that he could
return to work with restrictions. However, the document was signed by a nurse and not countersigned by a physician. The employing establishment reported that appellant informed them that
he returned to duty prior to his July 4, 2011 separation. It further noted that there was no
indication that appellant returned back to work without restrictions prior to his separation date.
The employing establishment provided the accompanying May 4, 2011 work restrictions from
the registered nurse who prescribed limited-duty work for one month.
On February 24, 2014 OWCP referred appellant, a statement of accepted facts (SOAF),
the case file, and a series of questions to Dr. Mohammad Aslam, a Board-certified neurologist,
for a second opinion examination regarding the nature and extent of appellant’s disability.
Dr. Aslam reviewed appellant’s medical history, summarized diagnostic reports, and provided
findings on physical examination. He opined that appellant’s medical records did not reveal disc
herniation. Dr. Aslam noted some loss of normal lordotic curve in the cervical spine due to
paravertebral muscle spasms and some degenerative changes. He diagnosed cervical and
lumbosacral strain, cervical radiculitis, and lumbosacral radiculitis. Dr. Aslam opined that the
cervical and lumbosacral radiculitis had resolved and appellant did not have any residuals from
the 2009 injury. He noted that appellant was capable of working full duty as related to this
injury. Dr. Aslam noted some limitations resulting from a prior sexual assault, including a
weight limit of 20 to 25 pounds while working. He concluded that he could not provide any
opinion with respect to whether appellant was capable of working full duty in May 2011.

4

In a March 3, 2014 medical report, Dr. Oleski provided findings on physical examination
and diagnosed suspected myofascial syndrome and chronic cervical, lumbar, and thoracic sprain.
By decision dated March 24, 2014, OWCP denied appellant’s claim for disability
compensation for the period beginning July 4, 2011 and ongoing finding that the evidence of
record failed to establish disability following termination of his employment.
On April 9, 2014 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
A hearing was held on November 12, 2014. Counsel stated that he submitted many
medical reports which established appellant’s claim for disability. He argued that appellant was
entitled to disability compensation because he had work restrictions as a result of the July 13,
2009 work injury at the time of his termination. Counsel reported that the medical records
documented ongoing injuries from 2009, as well as work restrictions, and that appellant’s
disability presently continued despite the withdrawal of his temporary assignment on
July 4, 2011.
Appellant testified that his work as an equipment cleaner involved heavy lifting when he
was injured in July 2009. Following his work injury, he was moved to the position of electronics
mechanic helper to work on radios since he was limited to lifting 15 pounds and was able to
perform the work sitting at a desk using hand tools. Appellant continued in this capacity until his
termination in 2011. He denied any subsequent injury and explained that his condition continued
to worsen with numbness and tingling in his arms and legs, as well as back pain. Appellant
argued that Dr. Aslam provided a minimal examination. He further explained that in
October 2010, he fell backwards when removing a shelter floor, hitting his hands on the floor,
but reported no injury. The record was held open for 30 days to submit additional evidence.
On December 29, 2014 the employing establishment provided comments regarding the
hearing and explained that appellant’s temporary assignment was to expire on July 7, 2010 but
was extended a final year with no further extension considered. It noted that he did not file his
claim until two years after the injury. The employing establishment further argued that at the
time of expiration of the temporary appointment on July 4, 2011, there was no medical
documentation on file with the employing establishment to support any work limitations. The
last record of work restrictions was dated May 3, 2011, and expired on June 2, 2011.
In support of his claim, appellant submitted medical evidence and diagnostic reports
previously of record, as well as new medical evidence. Handwritten notes dated April 15, 2008
through September 13, 2010 were submitted documenting treatment with Dr. Harasym.
Acupuncture treatment notes dated August 1 through November 8, 2011 were also submitted
documenting treatment pertaining to cervicalgia and lumbago with a physical therapist. Counsel
submitted chart notes and reports dated November 21, 2011 through April 29, 2014 from
Dr. Matthew Berger, a treating psychiatrist, documenting appellant’s mental health and anxiety
treatment.
In medical reports dated April 11, 2011 through October 27, 2014, Dr. Dhaduk
documented treatment for appellant’s July 13, 2009 injury. He noted the diagnoses of work-

5

related injury on July 13, 2009 and October 29, 2010 resulting in progressive spondylosis of the
cervical spine with bulging disc, progressive cervical radiculopathy with paraspinal muscle
spasms, progressive severe lumbar radiculopathy with paraspinal muscle spasms, and bulging
disc at L4-5 level with neural foramina narrowing. Dr. Dhaduk recommended that appellant
continue his work, continue going to the gym, and to keep up activities and exercise. No work
restrictions were provided. In an October 21, 2013 report, Dr. Dhaduk recommended light-duty
work. In newly submitted medical reports dated December 2, 2013 through October 27, 2014,
he repeated the history of injury, physical examination findings, and review of diagnostic reports.
Dr. Dhaduk noted the list of diagnoses previously submitted and recommended physical therapy
and light-duty work if he could find it.
In medical reports dated April 27, 2011 through November 3, 2014, Dr. Oleski
documented treatment for appellant’s cervical and lumbar conditions. She diagnosed cervical,
thoracic, and lumbar sprain, as well as cervicalgia. Dr. Oleski documented appellant’s
complaints of pain recommending medication, physical therapy, acupuncture, and exercise. In a
July 25, 2012 report, she noted an additional diagnosis of suspected myofascial pain syndrome
and pes planus deformity with tibialis tendinitis bilaterally. In more recent reports dated March 3
through November 3, 2014, Dr. Oleski provided findings on physical examination and diagnosed
chronic cervical, lumbar, and thoracic sprain. She noted that appellant was trying to find work
but could not get hired because of an open workers’ compensation claim. Dr. Oleski provided no
opinion on disability or work restrictions.
By decision dated January 28, 2015, OWCP’s hearing representative affirmed the
March 24, 2014 decision finding that the evidence of record failed to establish a recurrence of
disability commencing July 4, 2011 causally related to the July 13, 2009 work injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.5 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.6
OWCP procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening

5

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
6

Id.

6

injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.7
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable, and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
the employment injury, and supports that conclusion with medical reasoning.8 Where no such
rationale is present, the medical evidence is of diminished probative value.9
ANALYSIS
OWCP accepted appellant’s claim for cervical radiculitis and lumbosacral radiculitis.
Appellant did not stop work until July 4, 2011 when he was terminated by the employing
establishment after his temporary appointment expired. The issue is whether appellant has
established disability on or after July 4, 2011 causally related to his accepted July 13, 2009 work
injury.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. He worked until his temporary appointment expired on July 4, 2011. Although
withdrawal of a light-duty position may establish a recurrence of disability, the termination of a
temporary appointment, when the employee was a temporary employee at the time of injury,
does not in itself establish a recurrence of disability.10 Appellant must thus provide medical
evidence to establish that he was disabled for the light-duty position.11
Appellant sought treatment with Dr. Dhaduk from April 11, 2011 through
October 27, 2014. In his initial April 11 and 29, 2011 reports, Dr. Dhaduk reported that
appellant first injured his back in 2003 and was doing reasonably well. On July 13, 2009 he was
lifting heavy sand blasting equipment at work weighing 280 pounds which resulted in severe
neck and lower back pain. On October 29, 2010 appellant was lifting air conditioners at work
and complained of continued neck and lower back pain which radiated to the upper and lower
extremities. Dr. Dhaduk opined that appellant sustained a work-related injury on July 13, 2009
and October 29, 2010 resulting in progressive spondylosis of the cervical spine with bulging
disc; progressive cervical radiculopathy with paraspinal muscle spasms; progressive severe
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013). Kenneth R.
Love, 50 ECAB 193, 199 (1998).
8

Ronald A. Eldridge, 53 ECAB 218 (2001).

9

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

10

FECA Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(1) (June 2013); see also Shelly A.
Paolinetti, 52 ECAB 291 (2001).
11

See Jackie D. West, 54 ECAB 158 (2002).

7

lumbar radiculopathy with paraspinal muscle spasms; and bulging disc at L4-5 level with neural
foramina narrowing.
The Board notes that OWCP only accepted cervical radiculitis and lumbosacral
radiculitis as employment related. Where appellant claims that a condition not accepted or
approved by OWCP was due to his employment injury, he bears the burden of proof to establish
that the condition is causally related to the employment injury through the submission of
rationalized medical evidence.12 Dr. Dhaduk failed to provide any rationale that the progressive
spondylosis of the cervical spine with bulging disc and bulging disc at L4-5 level with neural
foramina narrowing was related to the July 13, 2009 work injury. Moreover, it appears that
appellant’s disc bulge at L4-5 is a preexisting nonwork-related condition as revealed by an
August 2005 MRI scan of the lumbar spine.13 Dr. Dhaduk failed to address why appellant’s
complaints were not caused by his preexisting lumbar injury.14 A well-rationalized opinion is
particularly warranted when there is a history of preexisting condition.15 Moreover, Dr. Dhaduk
did not provide adequate bridging evidence to show a spontaneous worsening of the accepted
conditions. Rather, he correlated in general terms that appellant’s conditions were caused by the
July 13, 2009 work-related injury.16 Medical conclusions unsupported by rationale are of little
probative value.17 Though he generally supported that appellant’s continued symptoms were a
result of his employment injury, Dr. Dhaduk’s opinion on causal relationship was conclusory
without any additional explanation as to how the conditions caused disability or remained
symptomatic.18
The Board further notes that Dr. Dhaduk’s initial reports leading up to the July 4, 2011
recurrence fail to establish that appellant was disabled as a result of his July 13, 2009 work
injury. Dr. Dhaduk did not provide any opinion that appellant was totally disabled nor did he
recommend light-duty work. In fact, he provided a contrary assertion explaining that appellant
should continue working. Dr. Dhaduk’s subsequent reports also fail to provide support for a
work-related disability. He only generally noted that appellant should try to find light-duty work
and failed to provide any opinion that he sustained a recurrence of disability. Although
Dr. Dhaduk noted that appellant complained of continued pain, an increase in pain alone does

12

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

13

The Board notes that the medical evidence of record establishes that appellant was involved in a nonworkrelated motor vehicle accident on June 14, 2005 when he was riding in a trailer and fell off. In a May 30, 2006
medical report, Dr. Miller reported that an August 2005 MRI scan revealed minimal annular bulge at the L4-5 level.
He diagnosed chronic axial lumbar spine pain following significant trauma and normal appearing x-rays of the
lumbar spine.
14

R.E., Docket No. 14-868 (issued September 24, 2014).

15

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

16

J.H., Docket No. 14-775 (issued July 14, 2014).

17

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

18

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

8

not constitute objective evidence of disability.19 As his reports contain no rationale explaining
why appellant was disabled beginning July 4, 2011, Dr. Dhaduk’s opinion is insufficient to
support that appellant sustained a worsening of his work-related condition.20
In medical reports dated April 27, 2011 through November 3, 2014, Dr. Oleski
documented treatment for appellant’s cervical and lumbar conditions. In an April 27, 2011
report, she diagnosed cervical and lumbar strain due to a 2009 work-related injury. No work
restrictions were provided. In a May 2, 2011 note, Dr. Oleski excused appellant from work on
that same date due to increased pain. In a May 12 and July 6, 2011 report, she diagnosed
cervical and lumbar strain. Dr. Oleski provided no work restrictions. The Board notes that none
of Dr. Oleski’s reports contemporaneous to the date of disability claimed provide support for
total disability as a result of the July 13, 2009 work injury. Her subsequent reports provided
diagnoses of suspected myofascial pain syndrome and chronic cervical, lumbar, and thoracic
sprain, yet these reports also failed to provide any opinion pertaining to appellant’s disability or
work restrictions. As Dr. Oleski failed to attribute any disability to appellant’s work injury, or
explain how his employment-related condition changed such that he was unable to work, her
reports are insufficient to meet his burden of proof.21
The remaining medical evidence is also insufficient to establish appellant’s claim for
recurrence of disability. Dr. Aslam’s February 24, 2014 second opinion evaluation determined
that appellant was capable of working full duty as related to the July 13, 2009 work injury
because his cervical and lumbosacral radiculitis had resolved with no residuals.
The acupuncture treatment notes dated August 1 through November 8, 2011 were
submitted by a licensed physical therapist. Registered nurses, physical therapists, and physician
assistants are not physicians as defined under FECA, and their opinions are of no probative
value.22
The March 22, 2011 diagnostic reports of record are also insufficient to establish
appellant’s claim as the physician’s interpreted diagnostic imaging studies and provided no
opinion on disability or the cause of appellant’s injury.23 Dr. Berger’s reports dated
November 21, 2011 through April 29, 2014 have no bearing on appellant’s cervical and lumbar
injury as the physician discusses mental health treatment unrelated to this claim. Moreover, the
reports provide no indication of any disability from modified work prior to the expiration of
appellant’s employment contract.

19

See FECA Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6.a(2) (June 2013).

20

See Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely asserting
causal relationship generally do not discharge a claimant’s burden of proof).
21

See K.W., 59 ECAB 271 (2008).

22

5 U.S.C. § 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005).
23

J.P., Docket No. 14-87 (issued March 14, 2014).

9

Dr. Harasym’s April 26, 2011 prescription note stated “light duty only.” He provided no
accompanying report explaining these light-duty restrictions, nor did he determine that appellant
was totally disabled as a result of the July 13, 2009 injury. Dr. Harasym’s progress notes dated
April 15, 2008 through September 13, 2010 are irrelevant to establishing appellant’s claim as
they predate the July 4, 2011 date of disability. Moreover, many of his handwritten reports are
illegible and thus lack probative value.24
On appeal, counsel contends that appellant was working restricted duty at the time of his
July 4, 2011 termination. He notes that, despite not having formally changed his job title, the
employing establishment was accommodating appellant with work restrictions related to his
employment injury at the time of his termination. As such, appellant was entitled to disability
compensation.
The Board finds that because appellant was a temporary employee, he was not entitled to
disability compensation at the time of his termination, irrespective of whether he was performing
modified duty.25 He worked in his position through July 4, 2011 when the term appointment
ended. The Board has held that, when a claimant stops work for reasons unrelated to the
accepted employment injury, there is no disability within the meaning of FECA.26 A recurrence
of disability also does not include work stoppage caused by the termination of a temporary
employment.27 In this case, both the employing establishment and appellant stated that he was a
temporary employee and that his term appointment terminated on July 4, 2011.28 The evidence
of record does not establish that he was off work due to a medical disability.
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that he was totally disabled on or
after July 4, 2011 due to his accepted July 13, 2009 work injuries. He has failed to establish by
the weight of the reliable, probative, and substantial evidence, a change in the nature and extent
of the injury-related condition resulting in his inability to perform his employment duties on or
after July 4, 2011. As appellant has not submitted sufficient medical evidence showing that he
sustained a recurrence of disability due to his accepted employment injury, the Board finds that
he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

24

See Sheila A. Johnson, 46 ECAB 323, 327 (1994); see Merton J. Sills, 39 ECAB 572, 575 (1988).

25

M.S., Docket No. 11-1184 (issued December 12, 2011).

26

Hubert A. Jones, 57 ECAB 467 (2006); John W. Normand, 39 ECAB 1378 (1988).

27

See D.M., Docket No. 11-194 (issued October 5, 2011). The Board has also noted that an employee generally
will not be considered to have experienced a compensable recurrence of disability as defined in 20 C.F.R. § 10.5(x)
merely because his or her employer has eliminated the employee’s light-duty position in a reduction-in-force or
some other form of downsizing. See 20 C.F.R. § 10.509.
28

E.H., Docket No. 11-1427 (issued May 16, 2012).

10

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on or after July 4, 2011, causally related to his accepted July 13, 2009 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

